                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:18-cr-00133-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
      vs.                       )                     ORDER
                                )
(1) PATRICIA GEORGE JENKINS     )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on Defendant Patricia George

Jenkins’ Motion to Continue [Doc. 33] and the Government’s Motion to

Dismiss [Doc. 36].

     For the reasons stated in the Government’s Motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion [Doc.

36] is GRANTED, and Count One of the Bill of Indictment in the above-

captioned case is hereby DISMISSED as to the Defendant Patricia George

Jenkins only.

     IT IS FURTHER ORDERED, in light of the foregoing, that the

Defendant Patricia George Jenkins’ Motion to Continue [Doc. 33] is DENIED

as moot.
     The Clerk is directed to provide copies of this Order to counsel for the

Government, the U.S. Marshals Service, and the U.S. Probation Office.

     IT IS SO ORDERED.
                                  Signed: March 1, 2019




                                      2
